Citation Nr: 0307907	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-08 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease.  

2.  Entitlement to service connection for residuals of cold 
exposure to the hands.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Counsel





INTRODUCTION

The veteran served on active duty from May 1959 to May 1962.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  


FINDINGS OF FACT

1.  A respiratory disorder, to include chronic obstructive 
pulmonary disorder, began years after service and is not 
related to any incident of service.  

2.  There is no medical evidence to indicate a current 
disability relating to residuals of cold exposure to the 
hands.  


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include chronic obstructive 
pulmonary disorder, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

2.  Claimed residuals of cold exposure to the hands was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  There have also 
been final regulations promulgated to implement the new law.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The 
Board has therefore reviewed this case with the provisions of 
those laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that pertinent 
medical treatment records have been requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the November 2001 correspondence.  
In this regard, the Board notes that RO correspondence dated 
in June 2002 and August 2002 made specific reference to 
evidence that would be obtained by the Board and records that 
the veteran was asked to submit in support of his appeal.  He 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  As it appears that all 
pertinent evidence has been obtained, the Board finds that 
the claims are ready to be reviewed on the merits.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
letters to the veteran have informed him as to evidence he 
should submit, and informed him of what the VA would obtain.  
As there is no showing that there is additional evidence that 
could be obtained, the Board may proceed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A review of his service medical records reflects that on 
service separation examination in March 1962, the veteran 
reported a history of shortness of breath, with chest pains 
associated with hyperventilation.  No chronic respiratory 
disorder was noted on clinical examination.  His upper 
extremities were clinically normal on examination.  The 
service medical records are entirely negative for treatment, 
complaints, or diagnosis of a respiratory disorder or any 
residuals of cold exposure to the hands.  

Private hospital records dated in April 1997 show that the 
veteran was admitted with severe shortness of breath and 
chest pain.  It was noted that the veteran suffered smoke 
inhalation due to a house fire five years prior.  It was also 
noted that he smoked a pack of cigarettes per day.  The final 
diagnoses included chronic obstructive pulmonary disorder and 
severe sarcoidosis.  

A private hospital pulmonary function study was conducted in 
April 1997.  It was noted that the veteran had shortness of 
breath, and a productive cough, with questionable 
sarcoidosis.  It was also noted that he had a 40-year history 
of smoking cigarettes.  Study results reflect that the 
veteran had a moderate obstructive lung defect, with severe 
small airway disease.  

An April 1997 private chest x-ray study shows a diagnostic 
impression of sarcoidosis, by history.  Mildly enlarged hilar 
and mediastinal lymph nodes were shown and extensive 
interstitial fibrotic changes were demonstrated.  
Bronchiectasis and bullous disease emphysema, right upper 
lobe were also shown.  However, no focal pneumonic infiltrate 
was shown.  

VA medical records dated from November 2000 to September 2001 
show ongoing treatment for a variety of conditions, including 
diabetes mellitus, hypertension, coronary artery disease, 
chronic renal insufficiency, and chronic obstructive 
pulmonary disorder.  The veteran's respiratory symptoms 
included shortness of breath, wheezing, and a productive 
cough.  

VA hospital records dated from December 2000 to January 2001 
note that the veteran's discharge diagnoses included angina 
pectoris, hyperlipedemia, chronic obstructive pulmonary 
disorder, and degenerative joint disease.  

VA hospital records dated from April 2001 to May 2001 reflect 
diagnoses including resolved pneumonia; chronic obstructive 
pulmonary disorder, requiring home oxygen; and transient 
congestive heart failure.  It was noted that the veteran was 
admitted with shortness of breath and smoked cigarettes.  

VA hospital records dated from June 2001 to July 2001 show 
discharge diagnoses which included exacerbation of chronic 
obstructive pulmonary disorder; coronary artery disease, 
status post cardiac catheter; hypertension; and diabetes 
mellitus.  

Lay statements dated from August 2002 to October 2002 were 
received.  The statements indicate that the veteran had 
problems with his hands since his discharge from service and 
during cold weather.  It was also noted that the veteran had 
a history of breathing problems since service.  

In this case, although the service medical records note that 
the veteran complained of shortness of breath with chest 
pains during service, such symptoms were associated with 
hyperventilation.  His lungs and respiratory system were 
described as normal on separation examination and service 
medical records are devoid of any complaints or findings 
referable to his respiratory system.  Post-service medical 
records first indicate treatment for respiratory problems 
beginning in 1997 for sarcoidosis, several decades after his 
military separation.  Importantly, the post-service medical 
records contain no indication that sarcoidosis or chronic 
obstructive pulmonary disorder are related to his period of 
service, including the episode of hyperventilation.  

The medical evidence indicates that the veteran's current 
chronic obstructive pulmonary disorder developed many years 
after service, with no evidence that it is related to his 
military service.  As the preponderance of the evidence is 
against the claim for service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disorder, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regard to the veteran's claim for service connection for 
residuals of cold exposure to the hands, the Board notes that 
the service medical records are entirely silent for 
complaints, treatment, or any clinical findings related to a 
disability due to cold exposure to the hands.  In fact, there 
is no indication in the service medical records that the 
veteran experienced any sort of cold exposure during his 
period of active military duty.  Moreover, post-service 
medical records show treatment for a variety of disorders; 
however, clinical findings, treatment, or complaints of any 
disorder related to the hands, including residuals of cold 
exposure, has not been shown.  The Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  Here, the 
medical evidence of record is negative for any residual 
disability from claimed cold exposure to the hands and the 
veteran's reports of history such disability alone cannot 
satisfy the criteria for a current disability.  Thus, service 
connection for residuals of claimed cold exposure to the 
hands is not warranted.  As the preponderance of the evidence 
is against the claim for service connection for residuals of 
claimed cold exposure to the hands, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  


ORDER

Service connection for a respiratory disorder, to include 
chronic obstructive pulmonary disorder, and residuals of cold 
exposure to the hands is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals
	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

